DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter because the claimed invention does not fall within at least one of the four categories of patent eligible subject matter recited in 35 U.S.C. 101 (process, machine, manufacture, or composition of matter), as the claim is directed to a signal per se. Claim 15 is directed to an article of manufacture comprising a “computer storage medium”. The claimed computer storage medium is not explicitly limited in the specification to a statutory embodiment. Therefore, examiner asserts that the claimed “computer storage medium” can be a transitory signal, having not been excluded as a form of computer storage medium, which is non-statutory. The Examiner suggests that Applicant replace “computer storage medium” with “non-transitory computer storage medium” in the claim. 

Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Loaiza et al. (Hereinafter Loaiza, US Publication No. 2019/0065383).

	Regarding claim 1, Loaiza teaches:
A computer system, comprising: 
a processing system comprising a processing device and computer storage (See Figure 1), 
the computer storage including a local memory and a non-volatile memory for persistent storage of data, wherein the local memory has a first latency and the non-volatile memory has a second latency (See NVRAM 104 and data buffer 114 (i.e. DRAM local memory 114), in which a latency is associated with NVRAM and DRAM respectively. See [0004].); 
wherein the computer storage stores computer program instructions that, when executed by the processing system, configures the computer system to comprise: 
a buffer pool management system storing a buffer pool data structure defining a collection of buffers, each buffer being defined by a buffer data structure (See buffer At block 404, one or more buffer headers are allocated in DRAM. In some embodiments, a pool of buffer headers are pre-allocated.”), wherein the buffer data structure includes data indicative of a state of the buffer and data indicative of memory locations storing data for the buffer (See [0030] “The buffer headers 112 are used to store mappings that provide access to one or more extents and/or data blocks in NVRAM 104, or one or more copies thereof in DRAM 102.” See [0031]-[0032]. The buffer header 112 information depicted in Figure 1 includes data indicative of a state of the buffer (i.e. whether the buffer is performing direct mapping/access or DRAM-copy writing/mapping) and data indicative of memory locations storing data for the buffer (i.e. mappings to NVRAM 104 or DRAM 102)), wherein in a first state, the buffer references memory locations in local memory (See Figure 4. See [0044] “Buffer header H2 includes a DRAM-copy mapping 152 usable to access a DRAM-copy of one or more data blocks of extent E4. The DRAM-copy of extent E4, COPY(E4), is stored in a data buffer 114 in the buffer cache 110.” In view of Figure 1, in a first state, the buffer uses buffer header H2 to reference memory locations in DRAM 102 (i.e. local memory 114)), and in a second state the buffer references memory locations in the non-volatile memory (See Figure 4. See [0043] “In response to a request from process P1 to access one or more blocks of extent E1, the computer system 100 populates buffer header H1 with a direct mapping 150. The direct mapping 150 includes a reference to the corresponding data, such as a reference to extent E1, a corresponding memory address in NVRAM 104, and/or other metadata that identifies the corresponding data in NVRAM 104.” In view of Figure 1, in a second state, the buffer 
wherein in the second state, an application executing on the computer system accesses data for the buffer from the non-volatile memory without copying the data to the local memory (See Figure 4. Such limitation is evident in paragraph [0043], which depicts that process P1 utilizes Buffer Header H1 to perform direct read access to the NVRAM 104 without copying the data to data buffer 114 (i.e. local memory 114). See [0043] “An example is provided of direct access implementation of data stored in the file system 106 in NVRAM 104. In response to a request from process P1 to access one or more blocks of extent E1, the computer system 100 populates buffer header H1 with a direct mapping 150. The direct mapping 150 includes a reference to the corresponding data, such as a reference to extent E1, a corresponding memory address in NVRAM 104, and/or other metadata that identifies the corresponding data in NVRAM 104. The computer system 100 then associates the buffer header H1 with process P1. Once process P1 is associated with buffer header H1, process P1 can directly access data stored in one or more blocks of extent E1 in NVRAM 104 using the direct mapping 150 stored in buffer header H1.” See [0056]).

	Regarding claim 2, Loaiza teaches:
The computer system of claim 1, wherein, to free memory locations in the local memory referenced by a buffer, the buffer pool management system writes the data to memory locations in the non-volatile memory and changes the buffer to the second state and to reference the memory locations of the data in the non-volatile memory (See Claim 4 “executing, by the second process, one or more update operations of a database transaction by modifying the DRAM-copy of the one or more second data blocks; after the database transaction is complete, committing the database transaction, wherein committing includes copying modified second data blocks in the DRAM-copy to NVRAM.” After writing-back the updated/modified data, the location that held the modified data is free for use. In view of the rejection of claim 1, in order to read the now updated data that has been written back to NVRAM, process P1 may follow).

Regarding claim 3, Loaiza teaches:
The computer system of claim 2, wherein, when the application prepares to modify data for a buffer and the buffer is in the second state (See Figure 1 and Figure 2 in view of [0041] “When one or more processes request write access to data stored in NVRAM 104” Data stored in NVRAM 104/206 is written to (i.e. modified)), the buffer pool management system copies the data for the buffer from the memory locations in the non-volatile memory to memory locations in the local memory (See Figure 1 and Figure 2, in which modified data is copied from the NVRAM to the Data Buffers (i.e. local memory). See [0041] “When one or more processes request write access to data stored in NVRAM 104, the computer system 100 may grant DRAM-copy write access to one or more of the processes, thereby allowing the processes to access and modify a DRAM copy of the requested data in DRAM 102.”  See [0045] “Changed data…are written back to NVRAM 104 using standard I/O procedures.  In some embodiments, the I/O layer of the computer system 100 performs the write from the data buffer 114 to NVRAM 104.”  See also [0044]), changes the buffer to the first state, and changes the buffer to reference the locations in the local memory (See the teachings depicted in Figure 1 and Figure 2, in which the buffer headers are changed to reflect that the referenced data is in the data buffers (i.e. local memory)).

	Regarding claim 4, prior art used in the rejection of claim 3 teaches:
The computer system of claim 1, wherein, when the application prepares to modify data for a buffer and the buffer is in the second state, the buffer pool management system copies the data for the buffer from the memory locations in the non-volatile memory to memory locations in the local memory, changes the buffer to the first state, and changes the buffer to reference the locations in the local memory (See rejection of claim 3).

Regarding claim 5, Loaiza teaches:
The computer system of claim 1, wherein operation of the buffer pool management system is transparent to operation of write-ahead logging performed by the computer system (See [0058]-[0060] which teach database change records via Change Logs 220 depicted in Figure 2. Such teaching corresponds to the claimed write-ahead logging).

	Regarding claim 6, Loaiza teaches:
The computer system of claim 1, wherein the first latency and the second latency are on the same order of magnitude (See [0004] “Byte-addressable non-volatile memory, such as non-volatile random-access memory (NVRAM). NVRAM is random-access memory that retains stored information, even when power is turned off. The latency for this new class of non-volatile memory is expected to be slightly slower than, but within the same order of magnitude of DRAM.” See DRAM and NVRAM depicted in Figure 1).

	Regarding claim 7, Loaiza teaches:
The computer system of claim 1, wherein the first latency and second latency are such that an access pattern to data in the local memory versus the non-volatile memory does not substantially impact performance when data is read directly from the non-volatile memory without reading the data into buffers in the local memory (See [0043] “An example is provided of direct access implementation of data stored in the file system 106 in NVRAM 104. In response to a request from process P1 to access one or more blocks of extent E1, the computer system 100 populates buffer header H1 with a direct mapping 150. The direct mapping 150 includes a reference to the corresponding data, such as a reference to extent E1, a corresponding memory address in NVRAM 104, and/or other metadata that identifies the corresponding data in NVRAM 104. The computer system 100 then associates the buffer header H1 with process P1. Once process P1 is associated with buffer header H1, process P1 can directly access data stored in one or more blocks of extent E1 in NVRAM 104 using the direct mapping 150 stored in buffer header H1.” See [0056]. See [0023] “In a database system, these techniques leverage database mechanisms to support the ACID properties of the database, while taking advantage of non-volatile memory to avoid I/O and to minimize the duplication of data in DRAM. When a database process reads data directly from one or more data blocks in NVRAM, the database system avoids the overhead associated with an I/O operation.” Performance is not substantially impacted regarding the latency differences between the NVRAM and DRAM during direct access of NVRAM).

	Regarding claim 8, prior art used in the rejection of claim 1 teaches:
A computer-implemented process, the computer-implemented process performed by a computer comprising a processing system with a processing device and computer storage, the computer storage including a local memory and a non-volatile memory for persistent storage of data, wherein the local memory has a first latency and the non-volatile memory has a second latency, wherein the computer storage stores computer program instructions that, when executed by the processing system, configures the computer system to perform a process comprising: 
storing a buffer pool data structure defining a collection of buffers, each buffer being defined by a buffer data structure, wherein the buffer data structure includes data indicative of a state of the buffer and data indicative of memory locations storing data for the buffer, wherein in a first state, the buffer references memory locations in local memory, and in a second state the buffer references memory locations in the non-volatile memory; and 
in response to an application requesting access to data from a buffer in the second state, accessing data for the buffer from the non-volatile memory without copying the data to the local memory (See rejection of claim 1).

	Regarding claim 9, prior art used in the rejection of claim 2 teaches:
The computer-implemented process of claim 8, wherein, to free memory locations in the local memory referenced by a buffer, the buffer pool management system writes the data to memory locations in the non-volatile memory and changes the buffer to the second state and to reference the memory locations of the data in the non-volatile memory (See rejection of claim 2).

Regarding claim 10, prior art used in the rejection of claim 3 teaches:
The computer-implemented process of claim 9, wherein, when the application prepares to modify data for a buffer and the buffer is in the second state, the buffer pool management system copies the data for the buffer from the memory locations in the non-volatile memory to memory locations in the local memory, changes the buffer to the first state, and changes the buffer to reference the locations in the local memory (See rejection of claim 3.).

	Regarding claim 11, prior art used in the rejection of claim 3 teaches:
The computer-implemented process of claim 8, wherein, when the application prepares to modify data for a buffer and the buffer is in the second state, the buffer pool management system copies the data for the buffer from the memory locations in the non-volatile memory to memory locations in the local memory, changes the buffer to the first state, and changes the buffer to reference the locations in the local memory (See rejection of claim 3.).

	Regarding claim 12, prior art used in the rejection of claim 5 teaches:
The computer-implemented process of claim 9, wherein operation of the buffer pool management system is transparent to operation of write-ahead logging performed by the computer system (See rejection of claim 5).

	Regarding claim 13, prior art used in the rejection of claim 6 teaches:
The computer-implemented process of claim 9, wherein the first latency and the second latency are on the same order of magnitude (See rejection of claim 6).

	Regarding claim 14, prior art used in the rejection of claim 1 teaches:
The computer-implemented process of claim 9, wherein the second latency is less than or equal to ten times the first latency (See rejection of claim 1).

	Regarding claim 15, prior art used in the rejection of claim 1 teaches:
An article of manufacture comprising a computer storage medium having computer program instructions stored thereon, wherein the computer program instructions, when processed by a computer comprising a processing device and computer storage, the computer storage including a local memory and a non-volatile memory for persistent storage of data, wherein the local memory has as first latency and the non-volatile memory has a second latency, configures the computer to comprise: 
a buffer pool management system storing a buffer pool data structure defining a collection of buffers, each buffer being defined by a buffer data structure, wherein the buffer data structure includes data indicative of a state of the buffer and data indicative of memory locations storing data for the buffer, wherein in a first state, the buffer references memory locations in local memory, and in a second state the buffer references memory locations in the non-volatile memory; 
wherein in the second state, an application executing on the computer system access data for the buffer from the non-volatile memory without copying the data to the local memory (See rejection of claim 1).

	Regarding claim 16, prior art used in the rejection of claim 2 teaches:
The article of manufacture of claim 15, wherein, to free memory locations in the local memory referenced by a buffer, the buffer pool management system writes the data to memory locations in the non-volatile memory and changes the buffer to the second state and to reference the memory locations of the data in the non-volatile memory (See rejection of claim 2).

Regarding claim 17, prior art used in the rejection of claim 3 teaches:
The article of manufacture of claim 16, wherein, when the application prepares to modify data for a buffer and the buffer is in the second state, the buffer pool management system copies the data for the buffer from the memory locations in the non-volatile memory to memory locations in the local memory, changes the buffer to the first state, and changes the buffer to reference the locations in the local memory (See rejection of claim 3.).

	Regarding claim 18, prior art used in the rejection of claim 3 teaches:
The article of manufacture of claim 15, wherein, when the application prepares to modify data for a buffer and the buffer is in the second state, the buffer pool management system copies the data for the buffer from the memory locations in the non-volatile memory to memory locations in the local memory, changes the buffer to the first state, and changes the buffer to reference the locations in the local memory (See rejection of claim 3.).

	Regarding claim 19, prior art used in the rejection of claim 5 teaches:
The article of manufacture of claim 15, wherein operation of the buffer pool management system is transparent to operation of write-ahead logging performed by the computer system (See rejection of claim 5).

	Regarding claim 20, prior art used in the rejection of claim 6 teaches:
The article of manufacture of claim 15, wherein the first latency and the second latency are on the same order of magnitude (See rejection of claim 6).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L WESTBROOK whose telephone number is (571)270-5028.  The examiner can normally be reached on Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on (571) 272-4204.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MICHAEL L WESTBROOK/Examiner, Art Unit 2139 

/REGINALD G BRAGDON/Supervisory Patent Examiner, Art Unit 2139